Dismissed and Memorandum Opinion filed February 3, 2011.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00409-CR
____________
 
JON KEVIN FITZGERALD, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1194197
 

 
MEMORANDUM
 OPINION
A jury convicted appellant of official oppression.  On April
28, 2010, the trial court sentenced appellant to confinement for one year in
the Harris County Jail.  Appellant filed a timely notice of appeal.  
On November 4, 2010, this Court ordered a hearing to
determine why appellant had not filed a brief in this appeal.  See Tex.
R. App. P. 38.8(b).  On January 21, 2011, the trial court conducted the
hearing.  The record of the hearing was filed in this court on January 24,
2011.  
At the hearing, appellant testified that he no longer wished
to pursue his appeal and asked that his notice of appeal be withdrawn.  See Tex.
R. App. P. 42.2.  For good cause, we consider appellant’s request made on the
record at the hearing below without requiring appellant to file a written
motion.  See Tex. R. App. P. 2.  Because this Court has not delivered an
opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the Court to issue the mandate of the Court immediately.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Seymore and McCally.
Do Not Publish C Tex. R. App. P. 47.2(b).